Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 6 and 7 are objected to because of the following informalities:
Claim 1, line 7, “Wherein” should be lowercase not uppercase.  
Claim 5, line 11, “magnetically coupled” should be --magnetically couple--.  
Claim 6, line 1, “The pet enclosure according to” should be --The pet enclosure mounting assembly according to--.  
Claim 7, line 1, ““The pet enclosure according to” should be --The pet enclosure mounting assembly according to--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klavermann et al. (U.S. Patent No. 5,649,500)  in view of Skubiak et al., Jr. (U.S. Patent No. 8,484,896) and Lin et al. (U.S. Patent Application Publication No. 2019/0230895).
For claim 1, Klavermann et al. discloses a method for mounting an outdoor pet enclosure to a mesh screen of a door or a window, the method comprising the steps of:
providing a pet enclosure mounting assembly (as shown in Fig. 2: frames 20, 22) comprising: a first frame (Fig. 2: 22) that includes a front panel (22), the first frame configured to circumscribe a passage in the mesh screen (first frame 22 is structured with an opening circumscribing a passage in the door 14 as shown in Fig. 2, thus capable of circumscribing a passage in a mesh screen), 
a second frame (Fig. 2: 20) that includes a front panel and a rear panel (such that the second frame 20 includes a front panel and a rear panel separated by channel 30),
wherein the first frame (20) and the second frame (22) include bolts inserted through apertures (24) to couple the second frame to the first frame (as discussed in Col. 2, lines 13-15);
sandwiching a portion of a mesh of the outdoor pet enclosure (Figs. 1, 3 and 4: cage 40) along an enclosure opening (Fig. 3: 42) in the outdoor pet enclosure between the front panel and the rear panel of the second frame (Fig. 4: the mesh 44 sandwiched between the front panel and the rear panel of the second frame 20), wherein the second frame circumscribes the enclosure opening (as shown in Fig. 4); and 
wherein the passage and the enclosure opening forms a path for a pet to enter the outdoor pet enclosure from another side of the door or the window (as shown in Fig. 1).  

Klavermann et al. fails to show a first frame that includes a front panel and a rear panel; 
positioning the front panel of the first frame over the mesh screen; 
cutting a section of the mesh screen along an inner periphery of the front panel of the first frame to form the passage; 
positioning the rear panel of the first frame over the front panel of the first frame sandwiching a portion of the mesh screen along the passage; 
fastening the front panel and the rear panel of the first frame using a plurality of fasteners. 
Skubiak Jr. teaches a method for mounting a pet access door on a mesh screen, the method comprising the steps of:
providing a first frame (Fig. 2: 10) that includes a front panel (Fig. 2: 14) and a rear panel (Fig. 2: 12);
positioning the front panel of the first frame over the mesh screen (as discussed in Col. 5, lines 52-59: mesh screen 5); 
cutting a section of the mesh screen along an inner periphery of the front panel (14) of the first frame to form the passage (as discussed in Col. 6, lines 2-5: open passageway 19); 
positioning the rear panel (12) of the first frame over the front panel (14) of the first frame sandwiching a portion of the mesh screen along the passage (as discussed in Col. 5, lines 59-61); 
fastening the front panel (14) and the rear panel (12) of the first frame using a plurality of fasteners (as discussed in Col. 5, line 61 – Col. 6, line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Klavermann et al. to include the steps of cutting a section of the mesh screen, positioning and fastening the rear panel of the first frame over the front panel of the first frame sandwiching a portion of the mesh screen along the passage as taught by Skubiak Jr. for the advantage of installing and securing a pet access door to the mesh screen. 

Klavermann et al. fails to show wherein the first frame and the second frame include magnets to magnetically couple the second frame to the first frame; and magnetically coupling the second frame to the first frame. 
Lin et al. teaches a method for mounting a pet enclosure, the method comprising the steps of: providing a first frame (Fig. 6: 33) configured to circumscribe a passage (32); and a second frame (Fig. 6: 11); 
wherein the first frame and the second frame include magnets (as discussed in [0023]: “Each of the connecting members 21 of the connecting unit 2 is a magnet.”) to magnetically couple the second frame to the first frame (as discussed in [0027]); and 
magnetically coupling the second frame to the first frame (as discussed in [0023] and [0027]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Klavermann et al. to include magnets to magnetically couple the second frame to the first frame as taught by Lin et al. for the advantage of removing the need for a fixed connection by easily and quickly connecting the pet enclosure to a mesh screen to facilitate storage, packing and transportation (Lin et al. as discussed in [0006]). 

For claim 2, Klavermann et al. as modified by Skubiak Jr. and Lin et al. fail to show the method according to claim 1, wherein the plurality of fasteners are clips that clamp the front panel and the rear panel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Klavermann et al. to include clips that clamp the front panel and the rear panel for the advantage of securing the front panel and the rear panel together in order to retain the first frame on the mesh screen, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

For claim 3, Klavermann et al. as modified by Skubiak Jr. and Lin et al. disclose the method according to claim 1, wherein the outdoor pet enclosure (Klavermann et al. Figs. 1, 3 and 4: cage 40) includes a mesh wall (Klavermann et al. Fig. 4: the mesh 44) and the enclosure opening (Klavermann et al. Fig. 4: 42) through which the pet enters the outdoor pet enclosure.  

For claim 4, Klavermann et al. as modified by Skubiak Jr. and Lin et al. disclose the method according to claim 1, wherein the passage (Klavermann et al. Col. 2, line 16: hole cut through the door 14) is configured to permit the pet to move from an indoor into the outdoor pet enclosure (Klavermann et al. as shown in Fig. 1).  

For claim 5, Klavermann et al. discloses a pet enclosure mounting assembly (as shown in Fig. 2: frames 20, 22) comprising: a first frame (Fig. 2: 22) that includes a front panel (22), the first frame configured to circumscribe an opening in the mesh screen (first frame 22 is structured with an opening circumscribing a passage in the door 14 as shown in Fig. 2, thus capable of circumscribing an opening in a mesh screen), 
a second frame (Fig. 2: 20) that includes a front panel and a rear panel (such that the second frame 20 includes a front panel and a rear panel separated by channel 30), the front panel and the rear panel of the second frame configured to sandwich a portion of a mesh of the outdoor pet enclosure (Figs. 1, 3 and 4: cage 40) along an opening (Fig. 3: 42) of the outdoor pet enclosure (Fig. 4: the mesh 44 sandwiched between the front panel and the rear panel of the second frame 20), the second frame configured to circumscribe the opening of the outdoor pet enclosure (as shown in Fig. 4).

Klavermann et al. fails to show a first frame that includes a front panel and a rear panel; 
wherein the front panel and the rear panel are configured to sandwich a portion of the mesh screen along the opening of the mesh screen, wherein the front panel is secured to the rear panel using a plurality of fasteners. 
Skubiak Jr. teaches a mounting assembly comprising:
a first frame (Fig. 2: 10) that includes a front panel (Fig. 2: 14) and a rear panel (Fig. 2: 12);
wherein the front panel (14) and the rear panel (12) are configured to sandwich a portion of the mesh screen (Figs. 1-2: 5) along the opening of the mesh screen (as discussed in Col. 5, lines 59-61); 
wherein the front panel (14) is secured to the rear panel using a plurality of fasteners (as discussed in Col. 5, line 61 – Col. 6, line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Klavermann et al. to include the front panel and the rear panel sandwiching and fastened to the mesh screen as taught by Skubiak Jr. for the advantage of installing and securing a pet access door to the mesh screen. 

Klavermann et al. fails to show each the first frame and the second frame has a plurality of magnets configured to magnetically coupled the first frame to the second frame.  
Lin et al. teaches a pet enclosure mounting assembly comprising: a first frame (Fig. 6: 33) and a second frame (Fig. 6: 11); each the first frame and the second frame has a plurality of magnets (as discussed in [0023]: “Each of the connecting members 21 of the connecting unit 2 is a magnet.”) configured to magnetically couple the first frame to the second frame (as discussed in [0027]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Klavermann et al. to include a plurality of magnets to magnetically couple the first frame to the second frame as taught by Lin et al. for the advantage of removing the need for a fixed connection by easily and quickly connecting the pet enclosure to a mesh screen to facilitate storage, packing and transportation (Lin et al. as discussed in [0006]). 

For claim 6, Klavermann et al. as modified by Skubiak Jr. and Lin et al. disclose the pet enclosure according to claim 5, wherein the first frame (Klavermann et al. Fig. 2: 220 and the second frame (Klavermann et al. Fig. 2: 20) form a passage (Klavermann et al. Col. 2, line 16: hole cut through the door 14) for a pet to move from an indoor into the outdoor pet enclosure and from the outdoor pet enclosure into the indoor (Klavermann et al. as shown in Fig. 1).  

For claim 7, Klavermann et al. as modified by Skubiak Jr. and Lin et al. fail to show the pet enclosure according to claim 5, wherein the plurality of fasteners are clips.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Klavermann et al. to include clips for the advantage of securing the front panel and the rear panel together in order to retain the first frame on the mesh screen, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shoemaker (CA 2143572 A1) shows cutting a screen door or window and installing a pet door having an outer frame, Knapp (U.S. Patent Application Publication No. 2005/0263091) shows a door-attached pet enclosure apparatus having a folded-up, storage configuration and an extended configuration, Ozeri et al. (U.S. Patent Application Publication No. 2004/0194725) shows an apparatus for mounting a pet shelter to a pet door panel in a sliding glass door assembly, Hill (U.S. Patent No. 6,394,035) shows a pet enclosure connected to a pet door via an access tunnel unit, Vavrek (U.S. Patent No. 5,261,350) shows a dwelling addition enclosure for protective outdoor containment of pets, Guest (U.S. Patent No. 5,535,804) cutting a screen door or window and installing a pet door having an outer frame and a pivoting inner frame, Bahar et al. (U.S. Patent No. 6,029,609) shows a foldable pet enclosure for hinged attachment around a pet door, Fetter (U.S. Patent No. 4,788,934) shows a flexible tunnel connecting a pet door to a pet enclosure, Eby (U.S. Patent No. 9,339,006) shows a pet enclosure mounted to a bracket assembly to enable the pet enclosure secured around a pet door.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643